Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15-34 are pending and claims 1-14 were canceled
Applicant’s election of  group III including claims 15-20 and new added claims 21-34 in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because legal phraseology such as “The present invention” is used .  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “conductive patterns” , “ a non-ground via”,” a ground node”,  “traces formed on different layers of said plurality of layers”  and  “non-ground vias”  as recited in claim 15, the feature of “a ground plane layer of the PCB”  as recited in claim 19, the feature of “a signal layer” as recited in claims 20, 27 and 34 , the feature of “conductive patterns” , “ a non-power via”,” a power node” , “conductive patterns” and “traces formed on different layers of said plurality of layers”  as recited in claim 22,  the feature of  “conductive patterns”, “a test signal vias”, “traces formed on different layers of said plurality of layers”  and “a signal node” as recited in claim 29, the feature of” a plurality of test signal vias”  as recited in claim 32, the feature of “a power plane of the PCB” as recited in claim 33  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It appears that the disclosure  and the drawings do not have sufficient supports of the limitations  of claims 15,17,19-20,22,24,26-27,29 and 32-34  as mentioned in the paragraph #7  of  the current office action.
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, it is unclear what “conductive patterns” , “ a non-ground via”,” a ground node” comprise of? It appears that “conductive patterns”, ”a ground node: and “a non-ground via”  are not shown in any of drawings. Furthermore, it is unclear how ”a ground node: and a non-ground via” are interrelated and associated with “a plurality of layers” and “a plurality of vias” and “traces formed on different layers”?
In claim 17, line 3, it is unclear whether “ground” is different from “a ground node” as recited in claim 15? Furthermore, it is unclear how “ground” is interrelated and associated with “a ground node” as recited in claim 15?
In claim 19, it is unclear how “a ground plane layer of the PCB” is interrelated and associated with “a ground node” as recited in claim 15?
In claim 20, it is unclear what “a signal layer” comprises of? It appears that “a signal layer” is not shown in any of drawings. Furthermore, it is unclear how “a signal layer” is interrelated and associated with “a plurality of layers” and “a plurality of vias” as recited in claim 15?
In claim 22, it is unclear what “conductive patterns” , “ a non-power via”,” a power node” comprise of? It appears that “conductive patterns”, ”a power node: and “a non-power via”  are not shown in any of drawings. Furthermore, it is unclear how ”a power node: and a non-power via” are interrelated and associated with “a plurality of layers” and “a plurality of vias” and “traces formed on different layers”?
In claim 24, line 2, it is unclear whether “power” is different from “a power  node” as recited in claim 22? Furthermore, it is unclear how “power” is interrelated and associated with “a power node” as recited in claim 22?
In claim 26, it is unclear how “a power plane layer of the PCB” is interrelated and associated with “a power node” as recited in claim 22?
In claim 27, t is unclear what “a signal layer” comprises of? It appears that “a signal layer” is not shown in any of drawings. Furthermore, it is unclear how “a signal layer” is interrelated and associated with “a plurality of layers” and “a plurality of vias” as recited in claim 22?
In claim 29, it is unclear what “a test signal vias” and “a signal node” comprise of? It appears that “a test signal vias” and “a signal node” are not shown in any of drawings. Furthermore, it is unclear how “a test signal vias” and “a signal node” are interrelated and associated with “a plurality of layers” and “a plurality of vias” and  “traces formed on different layers”?
In claim 32, it is unclear what “a plurality of test signal vias” comprise of? It appears that “a plurality of test signal vias” are not shown in any of drawings.
In claim 33, it is unclear what “a power plane of the PCB” comprises of? It appears that “a power plane of the PCB”  is not shown in any of drawings. Furthermore, it is unclear how ““a power plane of the PCB” is interrelated and associated with “a test signal vias” and “a signal node” as recited in claim 29?
In claim 34, it is unclear what “a signal layer of the PCB” comprises of ? It appears that “a signal layer” is not shown in any of drawings. Furthermore, it is unclear how “a signal layer” is interrelated and associated with “a plurality of layers” ,“a plurality of vias” and  “traces formed on different layers” as recited in claim 29?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
8.	Searches were performed no prior art was found to meet the limitations of the instant claims 15-34. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
	Twardy et al (Pat# 8,431,834) disclose Method For Assuring Counterbore Depth Of Vias On Printed Circuit Boards And Printed Circuit Boards Made Accordingly.
	Dudnikov, Jr. et al (Pat# 8,222,537) disclose Simultaneous And Selective Partitioning Of Via Structures Using Plating Resist.
	Tourne e al (pat# 7,096,555) disclose closed loop backdrilling system.
Levy et al (Pat# 7,669,321) disclose Methods For Verifying Correct Counter-bore Depth And Precision On Printed Circuit Boards.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2858